                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 METROPOLITAN NASHVILLE AIRPORT
 AUTHORITY,
                                                  Case No. 3:20-cv-00809
         Plaintiff,
                                                  Judge William L. Campbell, Jr.
 v.                                               Magistrate Judge Alistair E. Newbern

 COLONIAL PIPELINE COMPANY,

         Defendant.


                                            ORDER

        The Magistrate Judge held a hearing in these related actions regarding Colonial Pipeline

Company’s motion to disqualify counsel for the Metropolitan Nashville Airport Authority

(MNAA) and motion to stay discovery. For the reasons stated on the record in the hearing, the

Court ORDERS as follows:

        Colonial Pipeline’s motion to stay discovery is GRANTED IN PART AND DENIED IN

PART. The parties shall continue to produce responsive documents and may confer regarding

setting depositions. MNAA’s response to Colonial Pipeline’s interrogatories and the taking of

depositions are stayed pending resolution of the motion for disqualification.

        A video hearing is set on June 22, 2021, at 11:00 a.m., regarding amendments to the case

management calendar. By June 21, 2021, the parties shall file a joint statement of their proposed

amendments.

        The parties shall meet and confer with their mediator regarding resolution of the motion

for disqualification by June 25, 2021.




      Case 3:20-cv-00809 Document 66 Filed 06/18/21 Page 1 of 2 PageID #: 550
       At the conference on June 22, 2021, counsel shall be prepared to discuss whether an

attorney-client relationship was formed between Colonial Pipeline and MNAA’s counsel or

Colonial Pipeline remained a prospective client as defined by Tennessee Rule of Professional

Conduct 1.18(a). If the parties want the Court to review any documents relevant to this question

in camera before the hearing, they shall provide the documents to the Magistrate Judge’s chambers

by June 21, 2021.

       It is so ORDERED.



                                                    ____________________________________
                                                    ALISTAIR E. NEWBERN
                                                    United States Magistrate Judge




                                     2
    Case 3:20-cv-00809 Document 66 Filed 06/18/21 Page 2 of 2 PageID #: 551
